Order and judgment, Supreme Court, New York County (Edward Lehner, J.), entered on or about March 3, 1994 and March 21, 1994, respectively, which granted plaintiff’s summary judgment motion, and awarded plaintiff $11,705.20, unanimously affirmed, without costs.
Having failed to exhaust her administrative remedies or commence a CPLR article 78 proceeding, defendant cannot, in this plenary judicial action, collaterally attack the New York State Division of Housing and Community Renewal’s (DHCR) order finding that excessive rent was charged (see, Watergate II Apts, v Buffalo Sewer Auth., 46 NY2d 52). Moreover, defendant’s bare assertion that she did not file a Petition for Administrative Review with the agency because she never received the agency’s order does not overcome the presumption of receipt raised by the DHCR clerical and mailroom personnel’s affidavits setting forth routine office procedures (Woodner Co. v Higgins, 179 AD2d 444, lv denied 80 NY2d 756).
We have reviewed defendant’s constitutional challenges, and find them to be without merit. Concur—Ellerin, J. P., Wallach, Kupferman, Nardelli and Mazzarelli, JJ.